 



Exhibit 10.1
PIXELWORKS, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
     This Agreement (the “Agreement”) is made and entered into effective as of
March 31, 2008 (the “Effective Date”), by and between Bruce Walicek (the
“Executive”) and Pixelworks, Inc., an Oregon corporation (the “Company”).
     Executive agreed to serve as Acting CEO of the Company from January 1,
2008. A change in circumstances makes it appropriate to retain Executive as CEO
on an ongoing basis, recognize his term in office as that of CEO retroactive to
January 1, 2008, and to establish an executive employment agreement with him in
connection with his initial employment as CEO.
AGREEMENT
     In consideration of the mutual covenants herein contained, the parties
agree as follows:
     1. Employment. The Company employs Executive as Chief Executive Officer,
retroactive to January 1, 2008.
          (a) Compensation and Options. Company employs Executive at the base
salary defined in Exhibit A, with the bonus plan defined in Exhibit A, and with
the option award defined in Exhibit A.
          (b) At Will. Executive acknowledge that the Executive’s employment is
and shall continue to be at-will, as defined under applicable law. Company or
Executive may terminate this Agreement by notice pursuant to Section 3(b)
hereof. If the Executive’s employment terminates for any reason, the Executive
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement, or as may otherwise be established
under the Company’s then existing employee benefit plans or policies at the time
of termination, subject to Section 14(b) hereof.
          (c) Duties. Executive shall perform such officer level duties and have
such officer level authority and responsibility as is usual and customary for a
Chief Executive Officer, plus any additional officer level duties as may
reasonably be assigned from time to time by the Board, including but not limited
to providing services as an officer and/or as a member of the boards of
directors to one or more of the Company’s subsidiaries or affiliates. Executive
shall perform the duties and carry out the responsibilities assigned to
Executive, to the best of his ability, in a trustworthy, businesslike and
efficient manner for the purpose of advancing the business of the Company and
shall comply with the Company’s policies and procedures, as generally in effect
from time to time, in all material respects. Except as otherwise approved by
PAGE 1 — Employment Agreement

 



--------------------------------------------------------------------------------



 



the Board in writing, Executive shall devote substantially all of his business
time to the performance of his duties under this Agreement.
     2. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
          (a) Cause. “Cause” shall mean Executive engaged in any one or more of
the following: (i) a material act of dishonesty, fraud, misconduct , or willful
violation of any material law, ethical rule or fiduciary duty that is in
connection with Executive’s responsibilities as an Executive of the Company;
(ii) acts constituting a felony or moral turpitude which the Board reasonably
believes has had or will have a material detrimental effect on the Company’s
reputation or business; or (iii) repeated willful failure to perform Executive’s
duties as an employee of the Company and the failure to effect such cure within
30 days after written notice of such violation or breach is given to Executive;
or (iv) the willful violation of any material Company policy or procedure, or
breach of any material provision of this Agreement or other agreement with the
Company, and if such violation or breach is susceptible of cure, the failure to
effect such cure within 30 days after written notice of such violation or breach
is given to Executive.
          (b) Change of Control. “Change of Control” shall mean the occurrence
of any of the following events, if the occurrence takes place before the
Transition End Date:
               (i) the approval by shareholders of the Company of a merger or
consolidation of the Company with any other corporation, or of a subsidiary of
the Company with any other corporation, other than a merger or consolidation
which would result in effective voting control over the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;
               (ii) the approval by the shareholders of the Company of a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets;
               (iii) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities; or
               (iv) a change in the composition of the Board, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of those directors who are
either identified in (A) or identified as their successors elected under this
clause (B).
PAGE 2 — Employment Agreement

 



--------------------------------------------------------------------------------



 



          (c) Good Reason Event. A “Good Reason Event” shall be any of the
following: (i) without the Executive’s express written consent, a material
diminution of the Executive’s duties, authority or responsibilities;
(ii) without the Executive’s express written consent, a reduction by the Company
of the Executive’s base salary; (iii) without the Executive’s express written
consent, the imposition of a requirement that Executive’s primary place of
employment be at a facility or a location more than fifty (50) miles from the
Executive’s current work location, provided that such requirement to relocate
materially increases the Executive’s commute; or (iv) the failure of the Company
to obtain the assumption of this Agreement by any successors contemplated in
Section 7 below.
          (d) Involuntary Termination. “Involuntary Termination” shall mean
(i) any termination of the Executive’s employment by the Company which is not
effected for valid Cause; or (ii) any termination by the Executive for Good
Reason.
          (e) Termination Date. “Termination Date” shall mean the effective date
of any notice of termination delivered by one party to the other hereunder.
     3. Term and Termination of Agreement.
          (a) Term. Mr. Walicek’s term in office, and measurement of any
seniority-dependent benefits the Company may from time to time make available,
shall be understood to measure from January 1, 2008. This Agreement shall
continue until terminated by either party as provided under this section 3.
          (b) Notice of Termination; Effective Date.
               (i) By Company. Company may terminate Executive’s employment
without Cause on 30 days’ notice or, at its election, may pay Executive in lieu
of any required notice. Company may terminate Executive’s employment immediately
for Cause. If the Company claims Cause, the Company’s notice shall set forth the
basis for the “Cause.”
               (ii) By Executive With Good Reason. Executive may terminate his
employment for Good Reason by providing written Notice of Good Reason
Termination within thirty days after the initial existence of the Good Reason
Event. His Notice of Good Reason Termination must (x) identify the Good Reason
Event and the date of its initial existence; (y) invite the Company to remedy
the Good Reason Event, and (z) state the Executive’s intention to terminate his
employment for Good Reason as of a Termination Date no more than ten days
following the expiration of the Company’s cure period described in the next
sentence. Before a Termination for Good Reason shall be effective, the Company
shall have a period of thirty days from the date it receives Executive’s Notice
of Good Reason Termination to remedy the conditions claimed to give rise to a
Good Reason Event. If the Company fails to remedy the conditions claimed to give
rise to a Good Reason Event by the end of the thirty day cure period.
Executive’s Termination for Good Reason will be effective on the Termination
Date stated in the Notice of Good Reason Termination..
               (iii) By Executive, Other than for Good Reason. Executive may
voluntarily terminate Executive’s employment without Good Reason upon notice of
termination
PAGE 3 — Employment Agreement

 



--------------------------------------------------------------------------------



 



to Company, which notice identifies the Termination Date. A voluntary
termination will be effective on the identified Termination Date.
     4. Termination Benefits on Involuntary Termination. On the Termination
Date, provided Executive’s employment has ended as a result of an Involuntary
Termination and subject to the condition that the Executive signs the release of
claims pursuant to Section 8 hereof, and subject to the expiration of any waiver
or revocation period applicable to the release of claims without waiver or
revocation of the release of claims, Executive shall be entitled to the
following Involuntary Termination benefits:
          (a) Option Acceleration if on Change of Control. For purposes of this
paragraph, “vested” means with respect to a stock option, that it has become
exercisable, and with respect to Restricted Stock Units granted subject to a
right of repurchase in the Company or its successor, that the right of
repurchase has lapsed. If the Termination Date is within a Control Change
Window, then half of all Restricted Stock Units or Options that otherwise would
not be vested as of the Termination Date, and which were purchased by or granted
to Executive prior to the Change of Control, will vest immediately prior to the
later of the Change of Control or the Termination Date. The particular half will
be the half that, in the ordinary course absent any termination of Executive’s
employment, would first have become vested. A “Control Change Window” is defined
as the period between (x) the earlier of: (i) a Change of Control itself or
(ii) the signing of a definitive agreement for a Change of Control that leads to
the Change of Control contemplated in that agreement within twelve months, and
(y) twelve (12) months after the Change of Control. If the vesting happens under
this paragraph as of a Change of Control that occurs after the Termination Date,
then (i) Executive shall have three months days from the Change of Control to
exercise newly-vested options, and (ii) if Restricted Stock Units have already
been repurchased that, under this paragraph, would vest, Executive shall have
the right, during that same three month window, to buy back the Restricted Stock
Units that would have vested, at the same price the Company purchased them from
Executive.
          (b) Severance Pay. Company will pay (12) months of base salary, a pro
rated portion of target bonus (pro rated according to the portion of the
then-current year that has already passed), and any bonus earned with respect to
the prior year that has not yet then been paid, in a lump sum on or before the
first regularly scheduled pay date following the termination date and
Executive’s satisfaction of the Release of Claims requirement stated in
Section 8 below. All payments to Executive shall be reduced by such amounts as
are required to be withheld by law.
          (c) COBRA Benefits. Provided Executive is eligible and properly elects
coverage, Company will pay all COBRA premiums to extend Executive’s group health
insurance coverage for twelve months following the Termination Date.
     5. Accrued Wages and Vacation, Expenses always payable. Without regard to
the reason for, or the timing of, Executive’s termination of employment: (i) the
Company shall pay the Executive any unpaid base salary due for periods prior to
the Termination Date; (ii) the Company shall pay the Executive all of the
Executive’s accrued and unused vacation through the Termination Date; and
(iii) following submission of proper expense reports by the Executive, the
Company shall reimburse the Executive for all expenses reasonably and
necessarily incurred by
PAGE 4 — Employment Agreement

 



--------------------------------------------------------------------------------



 



the Executive in connection with the business of the Company prior to the
Termination Date. These payments shall be made promptly following termination
and within the period of time mandated by law.
     6. Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to the Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
United States Internal Revenue Code (the “Code”), and (ii) would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
Executive’s benefits under this Agreement shall be either
          (a) delivered in full, or
          (b) delivered as to such lesser extent which would result in no
portion of such benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.
     Any determination required under this section shall be made in writing by
the Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this section.
     7. Successors.
          (a) Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the Company’s obligations under this Agreement and agree
expressly to perform the Company’s obligations under this Agreement in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection (a) or which becomes bound by the terms of this
Agreement by operation of law.
          (b) Executive’s Successors. Without the written consent of the
Company, Executive may not assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity. Notwithstanding
the foregoing, the terms of this Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable
PAGE 5 — Employment Agreement

 



--------------------------------------------------------------------------------



 



by, Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     8. Execution of Release Agreement upon Termination. As a condition of
receiving the benefits under Section 4 of this Agreement, the Executive shall
within twenty five days after the Executive’s Termination Date, , execute and
not revoke a general release of claims against the Company in form satisfactory
to the Company.
     9. Litigation/Audit Cooperation. Following the termination of Executive’s
employment for any reason, Executive shall reasonably cooperate with the Company
or any of its subsidiaries or affiliates (the “Company Group”) in connection
with (a) any internal or governmental investigation or administrative,
regulatory, arbitral or judicial proceeding involving any member of the Company
Group with respect to matters relating to Executive’s employment with or service
as a member of the board of directors of any member of the Company Group other
than a third party proceeding in which Executive is a named party and Executive
and the Company (or the applicable member(s) of the Company Group) have not
entered into a mutually acceptable joint defense agreement (collectively,
“Litigation”) or (b) for a two year period following the Termination Date, any
audit of the financial statements of any member of the Company Group with
respect to the period of time when Executive was employed by any member of the
Company Group (“Audit”). Executive acknowledges that such cooperation may
include, but shall not be limited to, Executive making himself available to the
Company or any other member of the Company Group (or their respective attorneys
or auditors) upon reasonable notice for: (i) interviews, factual investigations,
and providing declarations or affidavits that provide truthful information in
connection with any Litigation or Audit; (ii) appearing at the request of the
Company or any member of the Company Group to give testimony without requiring
service of a subpoena or other legal process; (iii) volunteering to the Company
or any member of the Company Group pertinent information related to any
Litigation or Audit; (iv) providing information and legal representations to the
auditors of the Company or any member or any member of the Company Group, in a
form and within a timeframe requested by the Board, with respect to the
Company’s or any member of the Company Group’s opening balance sheet valuation
of intangibles and financial statements for the period in which Executive was
employed by the Company or any member of the Company Group; and (v) turning over
to the Company or any member of the Company Group any documents relevant to any
Litigation or Audit that are or may come into Executive’s possession. The
Company shall reimburse Executive for reasonable travel expenses incurred in
connection with providing the services under this Section 9, including lodging
and meals, upon Executive’s submission of receipts. The Company shall also
compensate Executive for each hour that Executive provides cooperation in
connection with this Section 9 at an hourly rate equal to Executive’s base
salary as of the Termination Date divided by 2080. Executive shall submit
invoices for any month in which Executive performs services pursuant to this
Section 9 that details the amount of time and a description of the services
rendered for each separate day that Executive performed such services. The
Company shall reimburse Executive for such services rendered within fifteen
(15) days of receiving an invoice from Executive.
     10. 409A Savings Clause. If Executive is a “specified employee” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended by the
rules and regulations issued thereunder by the Department of Treasury and the
Internal Revenue Service (“409A”) as
PAGE 6 — Employment Agreement

 



--------------------------------------------------------------------------------



 



of the date of the Executive’s “separation from service” within the meaning of
Section 409A, Executive shall not be entitled to any payment or benefit pursuant
to Section 4 until the earlier of (i) the date which is six (6) months after his
separation from service for any reason other than death, or (ii) the date of
Executive’s death. The provisions of this Section 10 shall only apply if, and to
the extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A. Any amounts otherwise payable to Executive upon or in
the six (6) month period following the Executive’s separation from service that
are not so paid by reason of this Section 10 shall be paid (without interest) as
soon as practicable (and in all events within thirty (30) days) after the date
that is six (6) months after Executive’s separation from service (or, if
earlier, as soon as practicable, and in all events within thirty (30) days,
after the date of Executive’s death). To the extent that any benefits pursuant
to Section 4 or reimbursements pursuant to Section 5 are taxable to the
Executive, any reimbursement payment due to the Executive pursuant to any such
provision shall be paid to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the related expense
was incurred. The benefits and reimbursements pursuant to Section 4 are not
subject to liquidation or exchange for another benefit and the amount of such
benefits and reimbursements that the Executive receives in one taxable year
shall not affect the amount of such benefits or reimbursements that the
Executive receives in any other taxable year.
     11. Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to Executive at the home address which Executive most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.
     12. Arbitration.
          (a) Any dispute or controversy arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach, or termination thereof, shall be settled by binding
arbitration to be held in Portland, Oregon in accordance with the National Rules
for the Resolution of Employment Disputes then in effect of the American
Arbitration Association (the “Rules”). The arbitrator may grant injunctions or
other relief in such dispute or controversy. The decision of the arbitrator
shall be final, conclusive and binding on the parties to the arbitration.
Judgment may be entered on the arbitrator’s decision in any court having
jurisdiction.
          (b) The arbitrator(s) shall apply Oregon law to the merits of any
dispute or claim, without reference to conflicts of law rules. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. Executive hereby consents to the
personal jurisdiction of the state and federal courts located in Oregon for any
action or proceeding arising from or relating to this Agreement or relating to
any arbitration in which the parties are participants.
PAGE 7 — Employment Agreement

 



--------------------------------------------------------------------------------



 



          (c) Executive understands that nothing in this Section modifies
Executive’s at-will employment status. Either Executive or the Company can
terminate the employment relationship at any time, with or without Cause.
          (d) EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EXECUTIVE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:
               (i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT;
BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD
FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL
INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION;
NEGLIGENT OR INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC
ADVANTAGE; AND DEFAMATION.
               (ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR
MUNICIPAL CONSTITUTION OR STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF
THE CIVIL RIGHTS ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF
1990, THE FAIR LABOR STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING
ACT, AND THE CALIFORNIA LABOR CODE (except for claims for underlying workers’
compensation benefits); and
               (iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND
REGULATIONS RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.
     13. Proprietary Information and Inventions Assignment Agreement. Executive
shall execute and comply with the terms of the Company’s standard Proprietary
Information and Inventions Assignment Agreement.
     14. Miscellaneous Provisions.
          (a) Effect of Any Statutory Benefits. If any severance benefits are
required to be paid to the Executive upon termination of employment with the
Company as a result of any requirement of law or any governmental entity in any
applicable jurisdiction, the aggregate amount payable pursuant to Section 4
hereof shall be reduced by such amount.
          (b) Effect of Standard Company Policy. To the extent that any
severance benefits are required to be paid to the Executive upon termination of
employment with the
PAGE 8 — Employment Agreement

 



--------------------------------------------------------------------------------



 



Company as a result of any standard Company policy, Executive shall be entitled
to the greater of benefits available under such policy or under this Agreement,
but not both.
          (c) Effect of Standing Severance Agreement. To the extent that any
cash severance benefits are provided for the Executive under any agreement
between Executive and the Company, those benefits will be paid in addition to
the retention benefits payable hereunder.
          (d) No Duty to Mitigate. The Executive shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Executive may receive from any
other source.
          (e) Waiver. No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
          (f) Integration. This Agreement and any agreements referenced herein
represent the entire agreement and understanding between the parties as to the
subject matter herein and collectively supersede all prior or contemporaneous
agreements, whether written or oral, with respect to the same subject matter,
provided that, for clarification purposes, this Agreement shall not affect any
agreements between the Company and Executive regarding intellectual property
matters or confidential information of the Company.
          (g) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of Oregon.
          (h) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (i) Employment Taxes. All payments made pursuant to this Agreement
shall be subject to withholding of applicable income and employment taxes.
          (j) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but both of which together will constitute
one and the same instrument.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

              Pixelworks, Inc.       Executive
 
           
By:
  /s/ Allen Alley       /s/ Bruce Walicek
 
           
 
  Allen Alley, Chair       Bruce Walicek

PAGE 9 — Employment Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Executive: Bruce Walicek

     
Base Salary:
  $325,000 annually, payable on standard payroll schedules from March 31, 2008
on.
 
   
2008 Bonus Plan:
  Target bonus: 100% of salary.

Bonus cap: 125% of salary.

The amount of the bonus paid, if any, shall be determined by the Board in its
discretion based on the criteria and performance objectives set forth in the
company’s annual executive bonus plan. The 2008 bonus shall be payable no later
than March 15, 2009.
 
   
Initial Stock Option Award
  Executive will have a total option package in connection with his initial
employment of 600,000 shares (including the options for 95,000 share originally
awarded), to vest according to the Company’s standard new hire vesting schedule
as applicable to executives, based on the initial employment date (and for
vesting purposes, as if awarded on) January 1, 2008, and subject to the
following additional modifications:
 
   
 
  1) The vesting for the original 95,000 options granted will not change from
the original award made effective January 2, 2008, and this agreement does not
change the terms of that award; the vesting of those options will be credited
against the standard new hire schedule otherwise applicable for the first year
of vesting.
 
   
 
  2) Pricing for the additional 505,000 options to be awarded to reach the
intended 600,000 here required, will be determined under the terms of the plan
for awards made as of the time and date of the compensation committee action
approving this Agreement. The additional options will otherwise be subject to
the standard terms and conditions of options issued under the Company’s
applicable plans. All share references are subject to customary adjustments for
stock splits and other events as provided in the applicable plan under which the
options are granted.

              Pixelworks, Inc.       Executive
 
           
By:
  /s/ Allen Alley       /s/ Bruce Walicek
 
           
 
  Allen Alley, Chair       Bruce Walicek

PAGE 10 — Employment Agreement

 